GOSHORN, Judge,
dissenting.
The facts are straightforward and undisputed. Appellant filed several discovery requests. When appellees failed to respond, appellant sought and obtained an order compelling the discovery. When appellees failed to comply, appellant’s counsel filed an affidavit stating he could not argue appellees’ mo*546tion for summary judgment without the ordered discovery.
Under these facts, it was error to grant the summary judgment. The majority’s opinion is contrary to our holding in UFF DAA, Inc. v. Towns Realty, Inc., 666 So.2d 199 (Fla. 5th DCA 1995) (reversible error to enter summary judgment when discovery is in progress).
I would reverse and therefore respectfully dissent.